Case 1:19-mc-20496-KMW Document 15 Entered on FLSD Docket 03/26/2019 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                 CASE NO. 1:19-mc-20496-KMW

  SECURITIES AND EXCHANGE COMMISSION,

         Applicant,

  v.

  MINTRADE TECHNOLOGIES, LLC,

        Respondent.
  _____________________________________________/

          SECURITIES AND EXCHANGE COMMISSION’S NOTICE OF FILING
                  DECLARATION IN SUPPORT OF APPLICATION

         Applicant Securities and Exchange Commission hereby files the Declaration of S.E.C.
  Assistant Director Jessica Weissman in support of the Application. For An Order To Show Cause
  And An Order Enforcing An Administrative Subpoena Against Mintrade Technologies, LLC (D.E.
  1). Attached as Exhibit A.
         The Declaration swears to the statements in the Application about the Investigation and
  Subpoena at issue.
  March 26, 2019                      Respectfully submitted,

                                By:   Amie Riggle Berlin
                                      Amie Riggle Berlin, Esq.
                                      Senior Trial Counsel
                                      Florida Bar No. 630020
                                      Direct Dial: (305) 982-6322
                                      Email: berlina@sec.gov

                                      Attorney for Plaintiff
                                      SECURITIES AND EXCHANGE               COMMISSION
                                      801 Brickell Avenue, Suite 1800
                                      Miami, Florida 33131
                                      Telephone: (305) 982-6300
                                      Facsimile: (305) 536-4154
